HNI Corporation 408 East Second Street, Muscatine, Iowa52761, Tel , Fax , www.hnicorp.com January 16, 2008 Ms. Jennifer Gowetski VIA EDGAR AND FEDERAL EXPRESS Attorney - Advisor U.S. Securities and Exchange Commission Division of Corporation Finance Mail Stop 4651 100 F Street, N.E. Washington, D.C. 20549 Re: HNI Corporation Definitive Schedule 14A Filed on March 23, 2007 File No. 001-14225 Dear Ms. Gowetski: We have received your letter dated January 4, 2008 and are carefully reviewing your comments. Your letter requested that we respond to your comments by January 18, 2008. We propose to submit our response on or before January 25, 2008. We hope that this timeline for providing our response will sufficiently meet your expectations. Please contact me at (563) 272-7147 if you have any questions. Sincerely, Jeffrey D. Lorenger Vice President, General Counsel and Secretary
